The Commonwealth and the defendants are in agreement that all issues material to this case are governed by the decisions of the Supreme Judicial Court in the cases of Commonwealth v. Horton, 365 Mass. 164 (1974), Commonwealth v. Capri Enterprises, Inc. 365 Mass. 179 (1974), and Essex Theatre Corp. v. Police Commr. of Boston, 365 Mass. 183 (1974). Accordingly, the judgments are reversed, the verdicts are set aside, and an order is to be entered in the Superior Court dismissing the indictments.

So ordered.